Citation Nr: 0100574	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for sleep apnea, with 
fatigue and insomnia, claimed due to undiagnosed illness.

4.  Entitlement to service connection for a skin rash, 
claimed due to undiagnosed illness.

5.  Entitlement to service connection for joint pains and 
body aches, claimed due to undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
condition, claimed due to undiagnosed illness.

7.  Entitlement to service connection for headaches, claimed 
due to undiagnosed illness.

8.  Entitlement to service connection for diarrhea and 
nausea, claimed due to undiagnosed illness.

9.  Entitlement to service connection for fevers and 
nightsweats, claimed due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1983 to 
January 1986, and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a Remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a Remand is required.  

In July 1996, the appellant wrote to the RO and stated that 
all of his medical treatment with regard to his pending 
claims had been performed at the VA Medical Center, 
Birmingham, Alabama.  However, a review of his statements to 
examiners and testimony before the RO revealed that he had 
indicated treatment at other facilities.  Accordingly, this 
information must be clarified by the appellant and an attempt 
made to obtain these records in order to fulfill the duty to 
assist the appellant with the development of his claims.

In order to fulfill the duty to assist, the VA shall obtain a 
medical examination or opinion when there is evidence of 
current disability and evidence that indicates the disability 
may be associated with the claimant's active service, but the 
file does not contain sufficient medical evidence to make a 
decision on the claim.  The appellant has undergone multiple 
VA psychiatric examinations.  The RO sought clarification of 
conflicting diagnoses of Persian Gulf Syndrome and dysthymic 
disorder in January 1998.  The examiner concluded that the 
appellant did not have post-traumatic stress disorder.  
However, the examiner also noted a prior opinion in December 
1996 that the appellant's depression and somatic anxiety 
might possibly be associated with his service in the Gulf 
War, but did not comment further.  The December 1996 examiner 
indicated there was a need to document the occurrence of 
these psychiatric symptoms during or shortly after the 
appellant's participation in the conflict in order to make of 
finding of service connection since the appellant's personal 
problems after the war may also have contributed.  The 
inconclusive nature of the psychiatric examinations make in 
impossible for the Board to render a decision on the claim, 
however there is evidence that indicated that dysthymic 
disorder may be attributable to service.  Therefore, an 
additional medical opinion is necessary.

This Remand serves as notice of the evidence necessary to 
substantiate the appellant's claims.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

As for his other service connection claims, service 
connection generally requires medical evidence of a current 
disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  If the appellant has such 
evidence, he must submit it.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service. 38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (2000).  In order to prevail on his claim, 
the appellant must submit competent, credible evidence (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

Accordingly, this claim is REMANDED for the following action:

1.  The RO should contact the appellant 
and have him identify with the highest 
degree of specificity possible, all 
treatment sources and treatment dates 
since his separation from service in May 
1991.  Clarification of treatment 
reported by the appellant should include, 
but is not limited to: the VA Medical 
Center Tuscaloosa; Birmingham Vet Center; 
an evaluation conducted at Health South; 
an evaluation conducted at Cooper Green 
Hospital; and treatment sought within two 
months after his return from the Persian 
Gulf.  

2.  The RO should attempt to obtain the 
appellant's records from the National 
Guard.  In April 1992, the Army Reserve 
Personnel Center advised the RO to 
contact Det. 1, 109th Evac. Hosp., 5300 
57th Street North, Birmingham, AL, 35217 
for additional records.  

3.  After all of the required development 
is completed, the RO should return the 
claims folder to a psychiatric examiner.  
After review of the claims folder, with 
particular attention paid to the service 
medical records and the multiple 
psychiatric examinations, the examiner 
should opine as to whether dysthymic 
disorder is attributable to the 
appellant's active service.  If a 
different diagnosis is entered, the 
examiner should establish whether there 
is a relationship to service.

4.  The RO must attempt to verify claimed 
stressors.

5.  The RO should return the file to Dr. 
Orlando Otto Rojas (if still employed by 
VA) for clarification of the diagnosis of 
Persian Gulf syndrome.  In particular, is 
this a diagnosis of an undiagnosed illness 
manifested by a psychiatric symptoms?

6.  VA examinations were conducted in May 
1995 and June 1995 by "zaremba" and 
"Hurst."  The RO should determine if the 
examiners were doctors.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



